DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one of the first treatment head and the second treatment head is axially movable or swingable along a rotation axis of a rotating gantry” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant’s election without traverse of Figure 6 in the reply filed on 8/25/2021 is acknowledged.
Claims 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/25/2021.  The elected species of .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30, 32-33 and 38-39 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sahadevan (US 8139714).
Regarding claim 21, Sahadevan teaches a radiation therapy device, comprising a plurality of treatment heads (either gamma ray or x-ray), wherein the plurality of treatment heads includes an X-ray treatment head (either gamma ray from cobalt 60 or x-ray form accelerator, column 32 lines 15-42) as a first treatment head, and the first treatment head is configured to cause a first beam to emit from the first treatment head through a first single beam channel (figure 3n); and
the plurality of treatment heads are configured in a manner that beams emitted from the plurality of treatment heads intersect at an intersection point so that a dose rate of the beams at the intersection point is increased for relatively high-dose radiation therapy compared to the dose rate of each of the beams (column 32 lines 15-42).
Regarding claim 22, Sahadevan teaches the plurality of treatment heads are of different types of radiation therapy treatment heads (column 32 lines 15-42).
Regarding claim 23, Sahadevan teaches the plurality of treatment heads comprising a second treatment head, wherein the second treatment head is an X-ray treatment head that is configured to cause a second beam to emit from the second treatment head through a second single beam channel (column 32 lines 15-42).

Regarding claim 25, Sahadevan teaches the X-ray treatment head further comprises an accelerator configured to emit the beam (column 21 lines 14).
Regarding claim 26, Sahadevan teaches a multi-leaf collimator configured to conform the beam, and the multi-leaf collimator is connected to the channel collimator; and wherein the channel collimator is configured to limit the beam conformed by the multi- leaf collimator (column 21 line 27, micro-multileaf collimator).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the treatment head of Liu with the multi-leaf collimator as taught by Svatos, since it would provide better beam formation.
Regarding claim 27, Sahadevan teaches the channel collimator is detachably connected to the multi-leaf collimator (figure 5).
Regarding claim 28, Sahadevan teaches the channel collimator is movable with respect to the multi-leaf collimator (figure 5).
Regarding claim 29, Sahadevan teaches at least one of the first treatment head and the second treatment head is arranged on a rotating gantry 386 and rotatable around a rotation axis of the rotating gantry.
Regarding claim 30, Sahadevan teaches at least one of the first treatment head and the second treatment head is reciprocally rotatable around a rotation axis of a rotating gantry or continuously rotatable 386 through 360 degrees around the rotation axis of the rotating gantry.
Regarding claim 32, Sahadevan teaches a radial angle formed between a beam centerline of the first treatment head and a beam centerline of the second treatment head is less than or equal to 180 
Regarding claim 33, Sahadevan teaches the first treatment head and the second treatment head are arranged at different sections of the rotating gantry that are perpendicular to the rotation axis of the rotating gantry (figure 3N).
Regarding claim 38, Sahadevan teaches the rotating gantry is a roller gantry or a C-shaped arm (figure 3N).
Regarding claim 39, Sahadevan teaches a radiation therapy system comprising: a treatment couch (treatment couch) and a radiation therapy device; the radiation therapy device comprising a plurality of treatment heads, wherein the plurality of treatment heads includes an X-ray treatment head as a first treatment head, and the first treatment head is configured to cause a first beam to emit from the first treatment head through a first single beam channel; and the plurality of treatment heads are configured in a manner that beams emitted from the plurality of treatment heads intersect at an intersection point so that a dose rate of the beams at the intersection point is increased for relatively high-dose radiation therapy compared to the dose rate of each of the beams (see above).
Claim(s) 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Liu (US 20150251022).
Regarding claim 21, Liu teaches a radiation therapy device, comprising a plurality of treatment heads 3 3’, wherein the plurality of treatment heads includes an X-ray treatment head (gamma ray from cobalt 60) as a first treatment head, and the first treatment head is configured to cause a first beam to emit from the first treatment head through a first single beam channel (figure 4); and
the plurality of treatment heads are configured in a manner that beams emitted from the plurality of treatment heads intersect at an intersection point so that a dose rate of the beams at the intersection point is increased for relatively high-dose radiation therapy compared to the dose rate of each of the beams (figure 4, para 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Svatos (US 6937693).
Regarding claim 26, Liu fails to teach the X-ray treatment head further comprises a multi-leaf collimator configured to conform the beam, and the multi-leaf collimator is connected to the channel collimator; and wherein the channel collimator is configured to limit the beam conformed by the multi- leaf collimator.
Svatos teaches a multi-leaf collimator configured to conform the beam, and the multi-leaf collimator is connected to the channel collimator; and wherein the channel collimator is configured to limit the beam conformed by the multi- leaf collimator (figure 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the treatment head of Liu with the multi-leaf collimator as taught by Svatos, since it would provide better beam formation.
Regarding claim 27, Svatos teaches the channel collimator is detachably connected to the multi-leaf collimator (figure 5).
Regarding claim 28, Svatos teaches the channel collimator is movable with respect to the multi-leaf collimator (figure 5).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Peters (US 8591107).
Regarding claim 31, Liu fails to teach at least one of the first treatment head and the second treatment head is axially movable or swingable along a rotation axis of a rotating gantry.

It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the treatment head of Liu with the movable source as taught by Peters, since it would provide better beam positioning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884